                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

TORREY LAVELL WASHINGTON,                   )
    Plaintiff,                              )      Civil Action No. 7:19cv00350
                                            )
v.                                          )      MEMORANDUM OPINION
                                            )
A. DAVID ROBINSON, et al.,                  )      By: Michael F. Urbanski
     Defendants.                            )      Chief United States District Judge

       Plaintiff Torrey Lavell Washington, a Virginia inmate proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983. On July 22, 2019, the court conditionally filed the

action, advised Washington that his complaint failed to state a claim against the named

defendants, and directed him to file an amended complaint within twenty-one days. See ECF

No. 12. The order advised Washington that failure to file an amended complaint within the time

allotted would result in dismissal. Id. Washington did not respond. Therefore, the court will

dismiss Washington’s complaint without prejudice for failure to comply with the court’s order.

       ENTER: This ____
                   25thday of August, 2019.
